Citation Nr: 0701464	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  06-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a special monthly apportionment of the veteran's 
Department of Veterans Affairs improved pension benefits in 
the amount of $150.00 on behalf of C-, the veteran's 
daughter, for the period from July 1, 2005, to April 30, 
2006, was proper.  

2.  Whether a special monthly apportionment of the veteran's 
Department of Veterans Affairs compensation benefits in the 
amount of $112.00 on behalf of C-, the veteran's daughter, 
for the period on and after May 1, 2006, is proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from July 1974 to May 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 special apportionment 
decision of the Jackson, Mississippi, Regional Office (RO) 
which granted a monthly apportionment of the veteran's 
Department of Veterans Affairs (VA) improved pension benefits 
for C-, the veteran's daughter, in the amount of $150.00.  In 
January 2006, the veteran submitted a notice of disagreement.  
In January 2006, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  

In March 2006, the veteran opted to receive his VA 
compensation benefits in lieu of his VA improved pension 
benefits.  In March 2006, the RO reduced the apportionment of 
the veteran's VA benefits for C-, from $150.00 to $112.00 
effective as of April 1, 2006, in light of the veteran's 
election to receive VA compensation benefits.  In March 2006, 
the veteran requested "reinstatement" of his VA improved 
pension benefits.  In April 2006, the RO reinstated the 
monthly apportionment of the veteran's VA improved pension 
benefits for C-, in the amount of $150.00 effective as of 
April 1, 2006.  In May 2006, the RO issued statements of the 
case to both the veteran and D. P., custodian of C-.  In May 
2006, the veteran submitted an Appeal to the Board (VA Form 
9).  

In June 2006, the RO reduced the apportionment of the 
veteran's VA benefits to the C-, from $150.00 to $112.00 
effective as of May 1, 2006, in light of payment of VA 
disability compensation as the greater benefit following the 
veteran's marriage.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

REMAND

Initially, the Board observes that a claim for a special 
apportionment is a "contested claim" and is subject to 
special procedural regulations as set forth in 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2006).  

The veteran asserts that the special monthly apportionment of 
his VA improved pension benefits on behalf of C-, in the 
amount of $150.00 for the period from July 1, 2005, to April 
30, 2006, and of his compensation benefits in the amount of 
$112.00 for the period on and after May 1, 2006 is improper 
as C-, was not attending Hinds Community College or, in the 
alternative, it would cause him undue financial hardship.  A 
July 2006 RO notice to D.P., notes that it had "received 
some information from the veteran stating that [C-] was not 
attending school."  The RO informed D.P., that, "if the 
information is correct, we must stop your apportionment 
payments."  In reviewing the claims files, the Board 
observes that there is no written documentation verifying 
either C-'s school attendance or lack thereof; whether D.P., 
responded to the July 2006 notice; or whether apportionment 
of the veteran's VA benefits were subsequently terminated.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO did not 
issue a VCAA notice to the veteran which addressed the issues 
of whether a special monthly apportionment of the veteran's 
VA improved pension benefits in the amount of $150.00 on 
behalf of C-, for the period from July 1, 2005, to April 30, 
2006, was proper and whether a special monthly apportionment 
of the veteran's VA compensation benefits in the amount of 
$112.00 on behalf of C-, for the period on and after May 1, 
2006, was proper. 



Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) are fully met.  

2.  Then associate all pertinent 
documentation pertaining to C-'s school 
attendance with the claims files.  If 
verification of C-'s school attendance 
has not been undertaken, such action 
should be conducted and the results 
thereof incorporated into the record.  

3.  Then readjudicate the issues of 
whether a special monthly apportionment 
of the veteran's VA improved pension 
benefits in the amount of $150.00 on 
behalf of C-, the veteran's daughter, for 
the period from July 1, 2005, to April 
30, 2006, was proper and whether a 
special monthly apportionment of the 
veteran's VA compensation benefits in the 
amount of $112.00 on behalf of C-, the 
veteran's daughter, for the period on and 
after May 1, 2006, was proper.  If the 
determinations as to either issue remains 
adverse, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


